UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 24, 2013 (January 23, 2013) CARDINAL ENERGY GROUP, INC. formerly KOKO LTD. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53923 (Commission File No.) 6037 Franz Road, Suite 103 Dublin, OH43017 (Address of principal executive offices and Zip Code) (614) 389-6643 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSORY ARRANGEMENTS OF CERTAIN OFFICERS. On January 23, 2013, Rashmi Yajnik resigned as a member of our board of directors. ITEM 9.01EXHIBITS. Exhibit Document Description Letter of Resignation - Rashmi Yajnik SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 24th day of January 2013. CARDINAL ENERGY GROUP, INC. BY: TIMOTHY W. CRAWFORD Timothy W. Crawford President and Principal Executive Officer -2-
